REPUBLIC OF POLAND MINISTRY OF FINANCE Legal Department July 17, 2012 Securities and Exchange Commission Judiciary Plaza 100 F. Street, N.E. Washington, D.C. 20549 U.S.A. Attention: International Corporate Finance Ellie Bavaria Dear Sirs and Madams, On behalf of the State Treasury of the Republic of Poland, I respectfully request that you accelerate the effectiveness of the State Treasury’s Registration Statement, Registration Number 333-181827, to 9.00 am EST, on July 19, 2012 or as soon thereafter as is practicable. Many thanks for your assistance. Yours faithfully, /s/ Dominik Radziwill Name: Dominik Radziwill Title: Undersecretary of State in the Ministry of Finance, Republic of Poland
